Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 27 May 2022 claims 23, 25, 35, 36, are amended.  The previously withdrawn claims are cancelled herein by examiner’s amendment.  Claims 23,25,27-28,31,33 and 35-36 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 27 May 2022 no rejections are made at this time.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Hart on 15 August 2022.

The application has been amended as follows: 

Cancel claims 29, 34, and 37-42

Amend claim 27: 
27. The method for heat treatment of an Alloy 282 according to claim 23, wherein the cooling in step b) is performed at a rate of 19-25°C/min.

Allowable Subject Matter
Claims 23,25,27-28,31,33 and 35-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance.  Applicant’s amendment has addressed the issues under 35 USC 112.  The examiner finds that the prior art does not teach a method as now claimed.  Applicant’s amendment has narrowed the claimed ranges of heat treatment temperature, and incorporated further the steps from claim 30 (now cancelled by applicant).  Fahrmann and Haynes are considered as exemplary of the heat treatment commonly applied to nickel superalloys.   Fahrmann and Haynes do not teach or fairly suggest the claimed heat treatment with all of the temperatures and rates of steps a thru d in claim 23.  
When all of the evidence is considered as a whole, the evidence of patentability outweighs evidence against patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734